Case 2:15-cv-00528-JNP-JCB Document 273 Filed 06/03/19 PageID.14741 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF UTAH

   COREL SOFTWARE, LLC,

                          Plaintiff,                  ORDER OVERRULING OBJECTION
                                                      TO STAY ORDER
           v.

   MICROSOFT CORPORATION,
                                                        Case No. 2:15-cv-00528-JNP-PMW
                          Defendants.
                                                        Judge Jill N. Parrish


         Corel Software, LLC objects to magistrate judge Warner’s order staying proceedings in

  this case pending ex parte reexamination with the United States Patent and Trademark Office.

  [Docket 272]. When a party objects to the non-dispositive decision of a magistrate judge, district

  courts must employ a “clearly erroneous or . . . contrary to law” standard of review. FED. R. CIV.

  P. 72(a). Under this deferential standard, the court will affirm the magistrate judge’s ruling unless

  the court, exercising independent judgment, “is left with the definite and firm conviction that a

  mistake has been committed.” United States v. United States Gypsum Co., 333 U.S. 364, 395

  (1948); Ocelot Oil Corp. v. Sparrow Indus., 847 F.2d 1458, 1464 (10th Cir. 1988).

         After careful review of the relevant authorities, Corel’s objection, and the record, the court

  concludes that the magistrate judge’s order granting a stay is neither clearly erroneous nor contrary

  to law. Corel’s objection is OVERRULED.

         Signed June 3, 2019.

                                                BY THE COURT:

                                                ______________________________________
                                                JILL N. PARRISH
                                                United States District Judge
